DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 8/24/2022 have been received and entered into the case. Claims 1-12, 14 and 22-31 have been canceled. Claims 13 and 15-21 are pending, Claims 17-18 have been withdrawn, and Claims 13, 15-16 and 19-21 have been considered on the merits, insofar as they read on the elected species of lithium (an internal standard substance which has the property of not penetrating into blood cells) and ethanolamine (an internal standard substance which has the property of penetrating into blood cells). All arguments have been fully considered.

Withdrawn Objections
Objections are withdrawn in view of applicant’s amendments.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.
Rejections of Claim 14 under 35 U.S.C. 101 are withdrawn in view of applicant’s amendments – Claim 14 is canceled.
Rejections of Claim 14 under nonstatutory double patenting are withdrawn in view of applicant’s amendments – Claim 14 is canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13, recitations of “wherein the internal standard substance is lithium” (line 4-5) and “wherein the internal standard substance is selected from the group consisting of elements belonging to alkali metals and alkaline earth metals” (line 9-10) are indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In the instance case, claim 13 recites the broad recitation “wherein the internal standard substance is selected from the group consisting of elements belonging to alkali metals and alkaline earth metals”, and the claim also recites “wherein the internal standard substance is lithium” which is the narrower statement of the range/limitation. Claim 13 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13, 15-16 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claims 13, 15-16 and 19-21 are directed to a method of analyzing a biological sample component, comprising diluting a blood sample with a diluent buffer, analyzing an internal standard substance in a diluent buffer, calculating a dilution ratio of plasma or serum or blood, and analyzing a biological component in a plasma or serum component or a blood cell count in the blood sample.
Claims 13, 15 and 16 recite a method comprises a method step. Thus, these claims are to a process, which is one of the statutory categories of invention. Claims 13, 15 and 16 recite “analyzing”, “calculating” and “analyzing” steps, these limitations therefore recite a mathematical calculation. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, these limitations in claims 13, 15 and 16 fall into the “mathematical concept” grouping of abstract ideas. In addition, this type of arithmetic calculation (i.e. ratio) can be practically performed in the human mind. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of these limitations. Thus, these limitations in claims 13, 15 and 16 also fall into the “mental process” groupings of abstract ideas. Accordingly, these limitations in claims 13, 15 and 16 recite a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG). Besides the abstract idea, claims 13, 15 and 16 recite the additional element of “diluting a blood sample with a diluent buffer”. This limitation covers any diluent buffers and any possible way of diluting a blood sample, which is recited at a high level of generality. This limitation thus fails to meaningfully limit the claims because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. In addition, claims 13, 15 and 16 recite “wherein” clauses, which further limit the claimed internal standard substance and diluent buffer. These limitations are recited at such a high level of generality, and thus fail to meaningfully limit the claims because they do not require any particular application of the recited calculation, and are at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, these limitations in claims 13, 15 and 16 do not integrate the recited judicial exception into a practical application and the claims are therefore directed to the judicial exception. These limitations in claims 13, 15 and 16 do not amount to significantly more than the abstract idea itself. Accordingly, claims 13, 15 and 16 are not eligible and should be rejected under 35 U.S.C. § 101.
Claims 19-21 recite “wherein” clauses. These limitations are recited at such a high level of generality, and thus fail to meaningfully limit the claims because they do not require any particular application of the recited calculation, and are at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, these limitations in claims 19-21 do not integrate the recited judicial exception into a practical application and the claims are therefore directed to the judicial exception. These limitations in claims 19-21 do not amount to significantly more than the abstract idea itself. Accordingly, claims 19-21 are not eligible and should be rejected under 35 U.S.C. § 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 19 and 21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 8-9 of co-pending Application No. 16/454,064 (referred to as the ‘064 application).
Claims 1-5 and 8-9 of the ‘064 application recite a blood analysis method for measuring a concentration of a target component to be analyzed, the blood analysis method comprising: a step of diluting a collected blood sample with an aqueous diluent solution; a step of determining a dilution factor by comparing a normal value of a first normal component which is homeostatically present in blood with a measured concentration value of the first normal component in the blood sample diluted with the diluent solution, wherein the normal value is an average homeostatic concentration value of the first normal component in blood plasma; and a step of analyzing the concentration of the target component to be analyzed in the blood sample, wherein the diluent solution does not contain the first normal component which is homeostatically present in blood as a component and the method performs measuring an amount of hemolysis in the blood sample, determining a correction factor based on a predetermined relationship between the amount of hemolysis in the blood sample and a variation in detected concentration of the first normal component in the blood plasma caused by hemolysis, correcting the dilution factor according to the correction factor, and analyzing the concentration of the target component to be analyzed using the corrected dilution factor, wherein the first normal component is one or more of sodium ions, potassium ions, and total proteins, and wherein the alkali metal is lithium.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13, 19 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-17 of U.S. Patent No 10,746,723 (referred to as the ‘723 patent).
Claims 10-17 of the ‘723 patent recite a blood analysis method comprising the following steps of: recovering blood plasma from a blood sample; diluting the recovered blood plasma with a diluent solution; determining a dilution factor of the blood plasma by using a normal component homeostatically present in blood, which is contained in the diluted blood plasma; and analyzing a concentration of a target component in the blood sample, wherein the diluent solution contains lithium chloride.

Response to Arguments
Applicant argues that the claimed invention is not directed to a judicial exception, and the combination of the elements amounts to significantly more than the judicial exception as evidenced by the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, 50-57, January 7, 2019, hereinafter the “Guidance’”), the May 2016 Subject Matter Eligibility Examples: Life Sciences (hereinafter, the “Examples”’), and the Subject Matter Eligibility that was published in response to Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018) on April 19, 2018 (hereinafter, the “Berkheimer Memo’’).
These arguments are not found persuasive because limitations in rejected claims recite “analyzing” and “calculating” steps, which have a BRI that requires performing an arithmetic calculation (division) in order to obtain a dilution ratio. These limitations therefore recite a mathematical calculation. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitations in rejected claims fall into the “mathematical concept” grouping of abstract ideas. In addition, this type of simple arithmetic calculation (division) can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by school-aged children studying mathematics. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of these limitations. Thus, limitations in rejected claims also fall into the “mental process” groupings of abstract ideas. Accordingly, limitations in rejected claims recite a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG). Besides the abstract idea, rejected claims recite the additional element of “diluting a blood sample with a diluent buffer”. This limitation does not provide any information as to how to analyzing a biological sample component using the dilution ratio, but instead covers diluting a sample using any possible diluting method and diluent buffer. In fact, this limitation is recited at such a high level of generality. This limitation thus fails to meaningfully limit the rejected claims because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, this limitation does not integrate the recited judicial exception into a practical application and rejected claims are therefore directed to the judicial exception. Applicant may amend claims to recite correlation between calculated dilution ratio and analysis patterns / results.

Applicant argues that the present claims are nonobvious over all the claims cited by the Examiner from the '064 application and the '723 patent.
These arguments are not found persuasive because the '064 application does teach a blood analysis method for measuring a concentration of a target component to be analyzed, comprising diluting a blood sample with an aqueous diluent solution, determining a dilution factor by comparing a measured concentration of an internal standard substance includes glycerol-3-phosphate and a measured concentration of an external standard substance includes sodium. In addition, regarding the '723 patent, if the patent is the later-filed application, the question of whether the timewise extension of the right to exclude granted by a patent is justified or unjustified must be addressed. A two-way test is to be applied only when the applicant could not have filed the claims in a single application and the Office is solely responsible for any delays. In re Berg, 46 USPQ2d 1226 (Fed. Cir. 1998) ("The two-way exception can only apply when the applicant could not avoid separate filings, and even then, only if the PTO controlled the rates of prosecution to cause the later filed species claims to issue before the claims for a genus in an earlier application . . . In Berg’s case, the two applications could have been filed as one, so it is irrelevant to our disposition who actually controlled the respective rates of prosecution."); In re Hubbell, 709 F.3d 1140, 106 USPQ2d 1032 (Fed. Cir. 2013)("[P]rosecution choices resulted in the foreseeable consequence that the ′685 patent issued before the application claims on appeal. Given these circumstances, and because it is undisputed that the PTO was not solely responsible for the delay, Hubbell is not entitled to a two-way obviousness analysis." 709 F.3d at 1150, 106 USPQ2d at 1039.); see also In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993) (applicant’s voluntary decision to obtain early issuance of claims directed to a species and to pursue prosecution of previously rejected genus claims in a continuation is a considered election to postpone by the applicant and not administrative delay). Unless the record clearly shows administrative delay caused solely by the Office and that applicant could not have avoided filing separate applications, the examiner may use the one-way distinctness determination and shift the burden to applicant to show why a two-way distinctness determination is required. When making a two-way distinctness determination, where appropriate, it is necessary to apply the obviousness analysis twice, first analyzing the obviousness of the application claims in view of the patent claims, and then analyzing the obviousness of the patent claims in view of the application claims. Where a two-way distinctness determination is required, a nonstatutory double patenting rejection based on obviousness is appropriate only where each analysis leads to a conclusion that the claimed invention is an obvious variation of the invention claimed in the other application/patent. If either analysis does not lead to a conclusion of obviousness, no double patenting rejection of the obviousness-type is made, but this does not necessarily preclude a nonstatutory double patenting rejection based on equitable principles. In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). Although a delay in the processing of applications before the Office that causes patents to issue in an order different from the order in which the applications were filed is a factor to be considered in determining whether a one-way or two-way distinctness determination is necessary to support a double patenting rejection, it may be very difficult to assess whether the administrative process is solely responsible for a delay in the issuance of a patent. On the one hand, it is applicant who presents claims for examination and pays the issue fee. On the other hand, the resolution of legitimate differences of opinion that must be resolved in an appeal process or the time spent in an interference proceeding can significantly delay the issuance of a patent. Nevertheless, the reasons for the delay in issuing a patent have been considered in assessing the propriety of a double patenting rejection. Thus, in Pierce v. Allen B. DuMont Laboratories, Inc., 297 F.2d 323, 131 USPQ 340 (3d. Cir. 1961), the court found that administrative delay may justify the extension of patent rights beyond 17 years but "a considered election to postpone acquisition of the broader [patent after the issuance of the later filed application] should not be tolerated." In Pierce, the patentee elected to participate in an interference proceeding [after all claims in the application had been determined to be patentable] whereby the issuance of the broader patent was delayed by more than 7 years after the issuance of the narrower patent. The court determined that the second issued patent was invalid on the ground of double patenting. Similarly, in In re Emert, 124 F.3d 1458, 44 USPQ2d 1149 (Fed. Cir. 1997), the court found that the one-way test is appropriate where applicants, rather than the Office, had significant control over the rate of prosecution of the application at issue. In support of its finding that the applicants were responsible for delaying prosecution of the application during the critical period, the court noted that the applicants had requested and received numerous time extensions in various filings. More importantly, the court noted, after initially receiving an obviousness rejection of all claims, applicants had waited the maximum period to reply (6 months), then abandoned the application in favor of a substantially identical continuation application, then received another obviousness rejection of all claims, again waited the maximum period to reply, and then again abandoned the application in favor of a second continuation application substantially identical to the original filing. On the other hand, in General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 23 USPQ2d 1839 (Fed. Cir. 1992), the court did not hold the patentee accountable for a delay in issuing the first-filed application until after the second-filed application issued as a patent, even where the patentee had intentionally refiled the first-filed application as a continuation-in-part after receiving a Notice of Allowance indicating that all claims presented were patentable. Where, through no fault of the applicant, the claims in a later-filed application issue first, an obvious-type double patenting rejection is improper, in the absence of a two-way distinctness determination, because the applicant does not have complete control over the rate of progress of a patent application through the Office. In re Braat, 937 F.2d 589, 19 USPQ2d 1289 (Fed. Cir. 1991). While acknowledging that allowance of the claims in the earlier-filed application would result in the timewise extension of an invention claimed in the patent, the court in Braat was of the view that the extension was justified under the circumstances, indicating that a double patenting rejection would be proper only if the claimed inventions were obvious over each other — a two-way distinctness determination. See, however, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998), wherein the claims at issue could have been filed in the same application. The Berg court explained, "Braat was an unusual case; moreover, its factual situation is not likely to be repeated since the 1984 Act [amending 35 U.S.C. 116, and permitting joint inventorship even though not all inventors contributed to each claim] went into effect." 140 F.3d at 1433-34, 46 USPQ2d at 1230. (MPEP 804) If applicant can show that the PTO was solely responsible for the delay, then the two-way analysis will be considered.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651